Exhibit 10.2

AMENDMENT NO. 2 TO ATM SALES AGREEMENT

August 31, 2012

MLV & Co. LLC

1251 Avenue of the Americas, 41st Floor

New York, NY 10020

Ladies and Gentlemen:

Cerus Corporation, a Delaware corporation (the “Company”), and MLV & Co. LLC, a
Delaware limited liability company (“MLV”), are parties to that certain At the
Market Issuance Sales Agreement dated June 3, 2011 (the “Original Agreement”),
as amended on January 4, 2012 (the Original Agreement, as so amended, the
“Amended Agreement”). All capitalized terms not defined herein shall have the
meanings ascribed to them in the Amended Agreement. The parties, intending to be
legally bound, hereby amend the Amended Agreement as follows:

1. The second paragraph of Section 1 of the Amended Agreement is hereby deleted
and replaced with the following:

“ The Company has filed with the Commission, in accordance with the provisions
of the Securities Act of 1933, as amended (the “Securities Act”), and the rules
and regulations thereunder (the “Securities Act Regulations”), a registration
statement on Form S-3 (File No. 333-178480) (the “New Registration Statement”),
relating to certain securities, including the Placement Shares to be issued from
time to time by the Company, and which incorporates by reference documents that
the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder. Prior to the New Filing Date (as defined below), the
Company will furnish to MLV, for use by MLV, copies of the current prospectus
included as part of the New Registration Statement relating to the Placement
Shares. Except where the context otherwise requires, the New Registration
Statement, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act Regulations or deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act Regulations, is herein
called the “Registration Statement.” The current prospectus related to the
Placement Shares, including all documents incorporated therein by reference,
included in the Registration Statement, in the form in which such prospectus has
most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations, is herein called the “Current
Prospectus.” The Company has also prepared a prospectus supplement specifically
relating to the Placement Shares and the Cantor Shares (as defined below) to the
base prospectus included as part of the Registration Statement that the Company
intends to file with the Commission pursuant to Rule 424(b) under the Securities
Act Regulations on or subsequent to August 31, 2012. Following the date that
such new prospectus supplement is filed with the Commission by the Company
pursuant to Rule 424(b) under the Securities Act Regulations (such date, the
“New Filing Date”), the Company will furnish to MLV, for use by MLV, copies of
such new prospectus supplement. Such new prospectus supplement related to the
Placement Shares and the Cantor Shares, including all documents incorporated
therein by reference, included in the Registration Statement, in the form in
which such new prospectus supplement has most recently been filed by the



--------------------------------------------------------------------------------

Company with the Commission pursuant to Rule 424(b) under the Securities Act
Regulations, is herein called the “New Prospectus.” As used herein, the term
“Prospectus” means, as applicable, (i) at any time prior to the New Filing Date,
the Current Prospectus and (ii) at any time from and after the New Filing Date,
the New Prospectus. Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated by reference therein, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any document with the Commission deemed
to be incorporated by reference therein (the “Incorporated Documents”).”

2. Section 6(i) of the Amended Agreement is hereby deleted and replaced with the
following:

“(i) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Registration Statement and the Prospectus (including
the Incorporated Documents), and other than (x) the Company’s execution of this
Agreement and any amendment thereto or the sale of any Placement Shares
hereunder, (y) the sale of any shares of Common Stock under the Cantor Agreement
(as defined below) (such shares of Common Stock, the “Cantor Shares”), or
(z) the Company’s execution of any amendment to the Cantor Agreement, there has
not been (i) any Material Adverse Effect, (ii) any transaction which is material
to the Company and the Subsidiaries taken as a whole, (iii) any obligation or
liability, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or any Subsidiary, which is material to the Company and
the Subsidiaries taken as a whole, (iv) any material change in the capital stock
(other than (A) as described in a proxy statement filed on Schedule 14A or a
Registration Statement on Form S-4 and otherwise publicly announced or
(B) changes in the number of outstanding shares of Common Stock due to the
issuance of shares upon the exercise or conversion of securities exercisable
for, or convertible into, shares of Common Stock, or the vesting of equity
awards) or outstanding long-term indebtedness of the Company or any of its
Subsidiaries or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company or any Subsidiary, other than in each
case above (A) in the ordinary course of business, (B) as otherwise disclosed in
the Registration Statement or Prospectus (including the Incorporated Documents)
or (C) where such matter, item, change or development would not make the
statements in the Registration Statement or the Prospectus contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.”

3. The second sentence of Section 6(j) of the Amended Agreement is hereby
deleted and replaced with the following:

“The Company has an authorized, issued and outstanding capitalization as set
forth in the Registration Statement and the Prospectus as of the dates referred
to therein (other than the grant of additional options or restricted stock units
or other equity awards under the Company’s existing equity compensation plans,
or changes in the number of outstanding shares of Common Stock due to the
issuance of shares upon the exercise or conversion of securities exercisable
for, or convertible into, Common Stock or as a result of the issuance of
Placement Shares or Cantor Shares) and such authorized capital stock conforms in
all material respects to the description thereof set forth in the Registration
Statement and the Prospectus.”

 

2



--------------------------------------------------------------------------------

4. Section 6(ii) of the Amended Agreement is hereby deleted and replaced with
the following:

“(ii) Underwriter Agreements. Other than that certain Controlled Equity
OfferingSM Sales Agreement, dated August 31, 2012, between the Company and
Cantor Fitzgerald & Co. (“Cantor”) (as the same may be amended from time to
time, the “Cantor Agreement”), the Company is not a party to any agreement with
an agent or underwriter for any other “at-the-market” or continuous equity
transaction.”

5. Section 7(h) of the Amended Agreement is hereby deleted and replaced with the
following:

“(h) Notice of Other Sales. Without the prior written consent of MLV, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the fifth
(5th) Trading Day immediately prior to the date on which any Placement Notice is
delivered to MLV hereunder and ending on the fifth (5th) Trading Day immediately
following the final Settlement Date with respect to Placement Shares sold
pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination) (any such period,
a “Restricted Period”); and, at any time during which a Placement Notice is
pending, will not directly or indirectly in any other “at-the-market” or
continuous equity transaction offer to sell, sell, contract to sell, grant any
option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the termination of this Agreement with respect to
Placement Shares sold pursuant to such Placement Notice; provided, however, that
such restrictions will not be required in connection with: (i) the Company’s
offer or deemed offer of Cantor Shares pursuant to the Cantor Agreement provided
that (A) no placement notices are delivered to Cantor under the Cantor Agreement
(each, a “Cantor Placement Notice”) and no Cantor Placement Notices are
otherwise pending, in each case during any Restricted Period, and (B) no Cantor
Shares are actually sold or otherwise disposed of by the Company during the
Restricted Period; and (ii) the Company’s issuance or sale of (A) Common Stock,
options to purchase Common Stock, restricted stock units or other equity awards
or Common Stock issuable upon the exercise or vesting of options, restricted
stock units or other equity awards, pursuant to any employee or director equity
compensation or benefits plan, stock ownership plan or dividend reinvestment
plan (but not Common Stock subject to a waiver to exceed plan limits in its
dividend reinvestment plan) of the Company whether now in effect or hereafter
implemented; (B) Common Stock issuable upon conversion of securities or the
exercise or vesting of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to MLV and (C) Common Stock, or securities convertible into
or exercisable for Common Stock, offered and sold in a privately negotiated
transaction to vendors, customers, investors, strategic partners or potential
strategic partners and otherwise conducted in a manner so as not to be
integrated with the offering of Placement Shares hereby.”

6. All references to “June 3, 2011 (as amended by Amendment No. 1 to ATM Sales
Agreement, dated January 4, 2012)” set forth in Schedule I and Exhibit 7(l) of
the Amended Agreement are revised to read “June 3, 2011 (as amended by Amendment
No. 1 to ATM Sales Agreement, dated January 4, 2012, and by Amendment No. 2 to
ATM Sales Agreement, dated August 31, 2012)”.

7. The parties hereto agree that, notwithstanding anything to the contrary in
the Amended Agreement, the Company may satisfy its obligations under Sections
7(m) and 7(n) of the Amended

 

3



--------------------------------------------------------------------------------

Agreement that are triggered by the filing of the New Prospectus (as defined in
Section 1 of this Amendment No. 2 (the “Second Amendment”)) by furnishing to MLV
the initial written opinion and letter of Cooley LLP and initial Comfort Letter
that are furnished to Cantor pursuant to the Cantor Agreement (each as defined
in Section 4 of this Second Amendment), in each case addressed to MLV (the
“Initial Deliverables”). The parties hereto also hereby agree that, immediately
upon the receipt of the Initial Deliverables by MLV, Section 7(m) of the Amended
Agreement shall automatically and without any further actions of the parties
hereto be deleted and replaced with the following:

“Thereafter within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(l) for which no waiver is applicable, the Company
shall cause to be furnished to MLV a letter of Company Counsel, or other counsel
reasonably satisfactory to MLV, covering statements substantially in the form
attached hereto as Exhibit 7(m)(2), modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, the Company shall be required to furnish to MLV no more than
one letter hereunder per calendar quarter and the Company shall not be required
to furnish any such letter if the Company does not intend to deliver a Placement
Notice in such calendar quarter until such time as the Company delivers its next
Placement Notice; provided, further, that in lieu of such letters for subsequent
periodic filings under the Exchange Act, counsel may furnish MLV with a letter
(a “Reliance Letter”) to the effect that MLV may rely on a prior letter
delivered under this Section 7(m) to the same extent as if it were dated the
date of such letter (except that statements in such prior letter shall be deemed
to relate to the Registration Statement and the Prospectus as amended or
supplemented as of the date of the Reliance Letter).”

8. Exhibit 7(m)(2) is hereby added to the Amended Agreement and shall read in
full as set form on Exhibit 7(m)(2) hereto.

9. Except as specifically set forth herein, all other provisions of the Amended
Agreement shall remain in full force and effect.

10. Entire Agreement; Amendment; Severability. This Second Amendment together
with the Amended Agreement (including all schedules and exhibits attached hereto
and thereto and Placement Notices issued pursuant hereto and thereto)
constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. All references in the
Amended Agreement to the “Agreement” shall mean the Amended Agreement as amended
by this Second Amendment; provided, however, that (i) all references to “date of
this Agreement” or “date hereof” in the Original Agreement shall continue to
refer to the date of the Original Agreement, (ii) references to “the term of
this Agreement” shall continue to refer to the term commencing with the
execution of the Original Agreement, and (iii) the reference to “time of
execution of this Agreement” set forth in Section 13(a) shall continue to refer
to the time of execution of the Original Agreement.

11. Applicable Law; Consent to Jurisdiction. This Amendment No. 2 shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a

 

4



--------------------------------------------------------------------------------

copy thereof (certified or registered mail, return receipt requested) to such
party at the address in effect for notices to it under this amendment and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.

12. Waiver of Jury Trial. The Company and MLV each hereby irrevocably waives any
right it may have to a trial by jury in respect of any claim based upon or
arising out of this amendment or any transaction contemplated hereby.

13. Counterparts. This amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed amendment by one
party to the other may be made by facsimile transmission.

[Remainder of Page Intentionally Blank]

 

5



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company and
MLV, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding amendment to the Agreement between the
Company and MLV.

 

Very truly yours, CERUS CORPORATION By:  

/s/ Willam M. Greenman

Name: Willam M. Greenman Title:   President and Chief Executive Officer ACCEPTED
as of the date first-above written: MLV & CO. LLC By:  

/s/ Dean M. Colucci

Name: Dean M. Colucci Title:   President and Chief Operating Officer



--------------------------------------------------------------------------------

EXHIBIT 7(m)(2)

Form of Legal Letter

The primary purpose of Company Counsel’s professional engagement was not to
establish or confirm factual matters or financial or quantitative information.
Therefore, Company Counsel has not independently verified, and accordingly is
not confirming and assumes no responsibility for, the accuracy, completeness or
fairness of the statements contained in the Registration Statement or
Prospectus. However, in the course of acting as Company Counsel in connection
with the preparation by the Company of the Registration Statement and the
Prospectus, Company Counsel reviewed the Registration Statement and Prospectus,
and participated in discussions and conferences with officers and other
representatives of the Company, with its independent registered public
accounting firm, as well as with your representatives and counsel, during which
conferences and conversations the contents of the Registration Statement and the
Prospectus and related matters were discussed. Company Counsel also reviewed and
relied upon certain corporate records and documents, letters from counsel for
the Company and accountants, and oral and written statements of officers and
other representatives of the Company and others as to the existence and
consequence of certain factual and other matters. Based on Company Counsel’s
participation, review and reliance as described above, Company Counsel advises
you that no facts came to Company’s Counsel attention that caused it to believe
that:

(i) the Registration Statement (except as to (A) the financial statements and
schedules, related notes and other financial data and statistical data derived
therefrom, (B) any intellectual property related matters and (C) any matters
related to regulatory law, as to which, in each case, Company Counsel expresses
no comment), at the date and time that the Registration Statement became
effective on             , 2012, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; or

(ii) the Prospectus (except as to (A) the financial statements and schedules,
related notes and other financial data and statistical data derived therefrom,
(B) any intellectual property related matters and (C) any matters related to
regulatory law, as to which, in each case, Company Counsel expresses no comment)
as of its date or dates as amended or supplemented, as applicable, and as of the
date hereof, contained or contains any untrue statement of a material fact or
omitted or omits to state a material fact necessary, in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.